         Case 2:19-cv-08792-PSG-SK Document 4 Filed 10/13/19 Page 1 of 2 Page ID #:12

AO 440 (Rev. 12/09) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                   Central District of
                                                               __________           of California
                                                                                       __________

                        BRIAN WHITAKER
                                                                                                  )
                                                                                                  )
                                 Plaintiff
                                                                                                  )
                                     v.                                                           )           Civil Action No.
 Commercial Management Concepts, LLC, a California Limited Liability Company;                     )
                            George Haroun;
                     Raide Haroun; and Does 1-10                                                  )
                                Defendant
                                                                                                  )


                                                               SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)           Commercial Management Concepts, LLC, a California Limited Liability Company
                                             c/o Niki Nechita
                                             13908 3/4 Ventura Blvd Sherman Oaks CA 91423 OR
                                             2970 Deep Canyon Dr Beverly Hills, CA 90210-1046

                                             George Haroun
                                             c/oJames Tobacco
                                             13705 Burbank Blvd Van Nuys, CA 91401 Or
                                             5637 Hazeltine Ave Apt 102 Van Nuys CA 91401-4743

                                             Raide Haroun
                                              c/o James Tobacco
                                             13705 Burbank Blvd Van Nuys, CA 91401 Or
                                             5637 Hazeltine Ave Apt 102 Van Nuys CA 91401-4743




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Russell Handy, Esq., SBN 195058
                                             8033 Linda Vista Road, Suite 200
                                             San Diego, CA 92111
                                             Phone: (858) 375-7385; (888) 422-5191 fax



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                                     CLERK OF COURT


Date:
                                                                                                                            Signature of Clerk or Deputy Clerk
          Case 2:19-cv-08792-PSG-SK Document 4 Filed 10/13/19 Page 2 of 2 Page ID #:13
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
